Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered. Claims 1, 3-4, 6-9 & 11-27 remain pending in the application and claims 2, 5 & 10 remain cancelled by applicant wherein claims 1, 13 & 25 are the only sole pending claims in independent form. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 07/06/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

4.	Applicant's election was filed on 04/20/2020 without traverse of Group I, claims 1-12 for further examination. Applicant acknowledges in response “Applicant elects, without traverse, Group I (i.e., claims 1-12) to be examined in the subject Application.” Newly submitted claims 25-27 are directed to inventions that are independent or distinct from the invention of Group I originally claimed for the following reasons: 

at least one robot configured to apply a coating to at least one part located within an enclosure; 
a scanner configured to scan the part, wherein the scanner is movable along the enclosure and affixed to the enclosure; 
a turntable configured to hold the at least one part; 
at least one processor configured to generate the model of the part; 
a graphical user interface, located outside of the enclosure, to display a model of the at least one part and allow a user to select a portion or subportion of the model for application of a coating; and 
automatically applying the coating to the at least one part based upon, at least in part, the user-selected portion or subportion.
Group II, Claims 13-24 – withdrawn without traverse.
Group III, Claims 25-27, drawn to a robotic coating application system, comprising: 
at least one robot configured to apply a coating to at least one part located within an enclosure, wherein the at least one robot includes a turntable and a robotic arm configured to hold a scanner to scan the at least one part; 
at least one processor configured to generate the model of the part; 
a graphical user interface, located outside of the enclosure, to display a model of the at least one part and allow a user to select a portion or subportion of the model for application of a coating, wherein the system automatically applies the coating to the at least one part based upon, at least in part, the user-selected portion or subportion.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, newly submitted claims 25-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.	

Drawings
5.	The drawings are objected to because of the following informalities: 
Applicant is requested to clarify via reference character(s) or the like the “at least one robot” recited in claims 1, 3, 9 & 11, as it is unclear from the drawings what the “at least one robot” is and/or what the “at least one robot” encompasses as there are no reference character(s) in the specification designated to the “at least one robot” recited in the specification and claims.
Fig. 1 uses reference character 100 which is not disclosed in the specification.

Fig. 4 uses reference character 400 which is not disclosed in the specification.
Fig. 5 uses reference character 500 which is not disclosed in the specification.
Fig. 6 uses reference character 600 which is not disclosed in the specification.
Fig. 7 uses reference character 700 which is not disclosed in the specification.
Fig. 8 uses reference character 800 which is not disclosed in the specification.
Fig. 9 uses reference character 900 which is not disclosed in the specification.
Fig. 10 uses reference character 1000 which is not disclosed in the specification.
Fig. 11 uses reference character 1100 which is not disclosed in the specification.
Fig. 12 uses reference character 1200 which is not disclosed in the specification.
Fig. 13 uses reference character 1300 which is not disclosed in the specification.
Fig. 15 uses reference character 1500 which is not disclosed in the specification.
Fig. 16 uses reference character 1600 which is not disclosed in the specification.
Fig. 17 uses reference character 1700 which is not disclosed in the specification.
Fig. 18 uses reference character 1800 which is not disclosed in the specification.
Fig. 19 uses reference character 1900 which is not disclosed in the specification.
Fig. 20 uses reference character 2000 which is not disclosed in the specification.
Fig. 22 uses reference character 2200 which is not disclosed in the specification.
Fig. 23 uses reference character 2300 which is not disclosed in the specification.
Fig. 25 uses reference character 2500 which is not disclosed in the specification.
Fig. 26 uses reference character 100 which is not disclosed in the specification.
Appropriate correction is required.

Specification
6.	Specification objections in the 11/23/2020 Office Action are withdrawn per amendments to claim 3. 

Claim Rejections
7.	The claim rejections under 35 U.S.C. 112(a), of claims 3-4 are withdrawn per amendments of claim 3. 

8.	The claim rejections under 35 U.S.C. 112(b), of claims 1, 3-4, 6-9 & 11-12 are withdrawn per amendments of claim 1.

9.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Trautman et al. (US 2015/0081073 A1) of claims 1, 3-4, 6-9 &11  are withdrawn per amendments of claim 1.

10.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Fornoff (DE 102012212469 A1) of claims 1, 3-4, 6-9 & 11-12 are withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 112
11.	Claim 1, 3-4, 6-9 & 11-12 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, lines 4 & 7 both recite the limitation “the part”, however line 2 recites “at least one part” and then lines 6 & 11 recite “the at least one part” to refer to the initial recitation in line 2, thus it is unclear whether the recitation in lines 4 & 7 of “the part” is the same “at least one part” of line 2 and “the at least one part” of lines 6 & 11 or another part. For examination purposes, examiner is interpreting the recitation of lines 4 & 7 as “the at least one part”. To correct this problem, amend lines 4 & 7 to recite “the at least one part”.
As regards to claim 1, line 7 recites the limitation “the model”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the model” as “a model”. To correct this problem, amend line 7 to recite “a model”.
As regards to claim 1, line 7 recites the limitation “the model”, line 8 recites the limitation “a model” and line 9 recites the limitation “the model”, wherein it is unclear whether the recitations in claims 7-9 are all referring to the same model. For examination purposes, examiner is interpreting “the model” in line 7 as “a model” and “a model” in line 8 as “the model”. To correct this problem, amend line 7 to recite “a model” line 8 to recite “the model”.
As regards to claim 1, lines 2 & 10 recite the limitation “a coating” & line 11 “the coating”, wherein it is unclear whether all the recitations are referring to the same 
As regards to claim 6, line 2 recites the limitation “a model”, wherein it is unclear whether the recitations is referring to the same model disclosed in claim 1. For examination purposes, examiner is interpreting “a model” claim 6 as “the model”. To correct this problem, amend claim 6 to recite “the model”.
Claims 3-4, 6-9 & 11-12 are rejected at least based on their dependency from claim 1.

Response to Arguments
12.	Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Interview Summary - Applicants have unsuccessfully requested an interview in this application and would like to speak with the Examiner at his earliest convenience.

13.	In response to applicant’s arguments, please consider the following comments.
(a) Examiner’s telephone number and the examiner’s supervisor’s telephone number are listed in the Conclusion of every Office Action and examiner contends neither have received a telephone call nor an Automated Interview Request (AIR) requesting an interview.



Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717